151 P.3d 976 (2007)
STATE of Washington, Petitioner,
v.
Charles Verdel FARNSWORTH, Respondent.
No. 78778-6.
Supreme Court of Washington.
January 31, 2007.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Bridge, Owens and J.M. Johnson (Justice Fairhurst sat for Justice Bridge), considered this matter at its January 30, 2007, Motion Calendar, and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the State's Petition for Review is denied. Review is granted only on the offender score issue raised in the Respondent's answer to the Petition for Review, and the matter is remanded to Division Two of the Court of Appeals for reconsideration in light of In re Pers. Restraint of Cadwallader, 155 Wash.2d 867, 875, 123 P.3d 456 (2005); State v. Lopez, 147 Wash.2d 515, 519, 55 P.3d 609 (2002); and State v. Ford, 137 Wash.2d 472, 479-80, 973 P.2d 452 (1999).